The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 Information Disclosure Statement
Regarding IDS Documents in the Information Disclosure Statement filed on 1/27/2021, examiner respectfully notes that the Documents are previously considered (Frescaline is a prior art of record as of 5/13/2020 in this application) and/or considered in a related application (Arnold et al., Schmidt et al., and Kouwenhoven et al. are prior art of record 15/487,690 and are for teachings not applicable/limitations not included in the instant application; both 15/487,690 and the instant application have the same parent application).
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-3, 5-10, 12-16 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, closest prior art of record Allcutt (US 1, 477, 303) discloses an electrical protection device (lightning protection device, Figures 1-8) comprising:

an electrical discharge device (comprising lightning arresters in Figures 1-8), including 
a first conductive bus connected to the first electrical connection (conducting bus connecting the first electrical connection 11, Figures 1-8) and a second conductive bus connected to the second electrical connection (conducting bus connecting the second electrical connection 14, Figures 1-8); 
a first electrode electrically connected to the first conductive bus and a second electrode electrically connected to the second conductive bus, forming a spark gap (comprising spark gap formed between a first 12 and  a second electrodes 13, Figures 1-8), wherein:
each of the first and second electrodes is at least partially constructed from an ablation- resistant material (Page 1, Column 2, lines 80-85, discloses different parts of the device proportioned to withstand 100 kV volts at 60 cycles, but will at 60 kV with a single high frequency impulse in the line), 
each of the first and second electrodes has a generally cylindrical structure of a predetermined diameter (12, 13 of wire/cylindrical structure of predetermined diameter converging to form the spark gap, Figures 1-7), 
the first electrode has a first converging region extending from the first conductive bus and the second electrode has a second converging region extending from the second conductive bus, the first converging region and the second converging region of the electrodes converging linearly at a constant, non-straight angle with 
a breakdown region comprising a vertically-oriented trapezoidal region defined by a gap height, a first gap width, and a second gap width (trapezoidal shaped breakdown region formed by 12, 13 with converging lower electrode region and diverging upper electrode region as shown in Figures 1-8, gap height being the height of the gradually changing region of 12, 13, a first gap width at the plane of converging 12, 13, second gap width where 12, 13 begin to diverge), 
wherein a difference between the first gap width and the second gap width is less than the predetermined diameter (as shown in Figures 1-7 of Allcutt, difference between the first/lower band gap and the second/upper band gap is smaller than the gap height), the second gap width selected to form an electrical arc in air at a first breakdown voltage of at least 10,000 volts (Page 1, Column 2, lines 80-85, different parts of the device “proportioned to withstand 100 kV volts at 60 cycles, but will breakdown at 60 kV with a single high frequency impulse in the line”), and 
a pair of arcing horns diverging angularly therefrom (arcing horns of 12, 13 diverging from the spark gap region of 12, 13, Figure 2), 
wherein the breakdown region is formed between a generally vertical region of the first electrode and a generally vertical region of the second electrode (Figure 2), 
the generally vertical region of the first electrode being defined by a lower corner adjacent to a converging region of the first electrode and an upper corner of the first 
wherein, upon formation of the electrical arc in the breakdown region, an electrical current passes between the first electrode and the second electrode non-destructively and is discharged over a plurality of cycles at a power line frequency across the pair of arcing horns (Page 1, Column 2, lines 80-85); and 
a support structure (comprising 28, 29, 33, 35, 44, 40, Figure 8), comprising: a plurality of mounts (comprising insulating pillar 28, 35, Figure 8); and 
at least one supporting insulator elements (comprising pillar type insulator 29, 33, Figure 8), cooperating with the plurality of mounts to maintain relative positions of the 
Allcutt does not disclose that the gap height is greater than at least the second gap width and the at least one supporting insulator element being oriented in a direction of formation of the electrical arc, in combination with the other recited elements of Claim 1, therefore allowable (please see Applicant’s arguments toward secondary reference Frescaline filed in Pre-Appeal Brief Conference Request filed on 8/28/2020). Claims 2-3, 5-6, 12-16 depend from Claim 1.
Regarding Claim 7, Allcutt discloses an electrical protection device (lightning arresters in Figures 1-8) comprising:
a first electrical connection electrically connected to a transformer neutral (line wire 11 connection, Figure 2 for example, line wire 11 of a high voltage system including neutral line wire); 
a second electrical connection electrically connected to a ground (ground 14 connection, Figure 2); 
a spark gap formed between a first electrode and a second electrode (gap between 12, 13, Figure 2), the first and second electrode each having a generally cylindrical structure of a predetermined diameter (12, 13 of wire/cylindrical structure of predetermined diameter, Figure 2), the first electrode connected to the first electrical connection (12 connected to 11, Figure 2) and the second electrode connected to the second electrical connection (13 connected to 14, Figure 2), the first electrode has a first converging region extending from the first conductive bus and the second electrode has a second converging region extending from the second conductive bus, the first 
wherein the breakdown region includes a vertically-oriented trapezoidal region defined by a gap height, a first gap width, and a second gap width (region from 12, 13 and diverge for a trapezoidal shaped breakdown region, Figure 2, gap height being the height of the gradually changing region of 12, 13, a first gap width at the plane of converging 12, 13, second gap width where 12, 13 begin to diverge), 
wherein a difference between the first gap width and the second gap width is less than the predetermined diameter (as shown in Figures 1-7 of Allcutt, difference between the first/lower band gap and the second/upper band gap is smaller than the gap height), the second gap width selected to form an electrical arc in air at a first breakdown voltage selected to exceed a threshold but remain below a withstand limit of the power line transformer (Page 1, Column 2, lines 80-85, different parts of the device “proportioned to withstand 100 kV volts at 60 cycles, but will breakdown at 60 kV with a single high frequency impulse in the line”, Allcutt having the breakdown voltage to 60 kV with a single high frequency impluse, having plurality of high frequency impulse inherent in lightning, breakdown voltage of reduces further in the kV range to the recited at least 10kV), 
a pair of arcing horns extending from the spark gap (diverging upper part of 12, 13, Figure 2) and positioned to carry the electrical arc formed at the spark gap away from the spark gap non-destructively with respect to the spark gap and over a discharge 
wherein the breakdown region is formed between a generally vertical region of the first electrode and a generally vertical region of the second electrode (Figure 2);
wherein the generally vertical region of the first electrode is defined by a lower corner adjacent to the first converging region of the first electrode and an upper corner of the first electrode from which a first arcing horn of the first pair of arcing horns extends (first and second electrodes 12, 13 having arcing horns, Figure 2), wherein the generally vertical region of the second electrode is defined by a lower corner adjacent to a converging region of the second electrode and an upper corner of the second electrode, from which a second arcing horn of the first pair of arcing horns extends (first and second electrodes 12, 13 having arcing horns, Figure 2), a gap between the generally vertical region of the first electrode and the generally vertical region of the second electrode having a gradual linearly decreasing width from a widest point having the first gap width to a narrowest point having the second gap width nearer the pair of arcing horns (gap region of Allcutt having a pair of arcing horns of 12, 13 extending/diverging therefrom meets the recited limitations as shown in Figure 2), and 
a mounting support structure to which the first electrode and the second electrode are mounted, the mounting support structure including the first electrical connection and the second electrical connection and at least one insulator positioned to rigidly brace the first and second electrodes in a direction of formation of an electrical arc at the spark gap (comprising 28, 29, 33, 35, 44, 40, Figure 8, 28, 29, 33, 35, 44, 40 
Allcutt does not disclose that the gap height is greater than at least the second gap width and the at least one supporting insulator element being oriented in a direction of formation of the electrical arc, in combination with the other recited elements of Claim 1, therefore allowable (please see Applicant’s arguments toward secondary reference Frescaline filed in Pre-Appeal Brief Conference Request filed on 8/28/2020). Claim 10 depends from Claim 7.
Regarding Claim 8, Allcutt discloses an overvoltage protection system (lightning protection system in Figures 1-8) comprising:
an overvoltage protection assembly (lightning arrester assembly shown in Figures 1-8) including: 
a first electrical connection (ground 14 connection, Figures 1-8) and  
a second electrical connection (line wire 11 connection, Figures 1-8);
an electrical discharge device (comprising spark gap device formed by electrodes 12, 13 and electrical connections to line 11 and ground 14, Figures 1-8), including: 
a first conductive bus connected to the first electrical connection (conducting bus connecting the first electrical connection 11, Figures 1-8) and a second conductive bus connected to the second electrical connection (conducting bus connecting the second electrical connection 14, Figures 1-8), 
the electrical discharge device forming a breakdown region between opposed portions of a first electrode of the first conductive bus and a second electrode of the 
wherein the breakdown region is formed between a generally vertical region of the first electrode and a generally vertical region of the second electrode (Figure 2), 
the generally vertical region of the first electrode being defined by a lower corner adjacent to a converging region of the first electrode and an upper corner adjacent to the arcing horn of the of the first electrode, the generally vertical region of the second electrode being defined by a lower corner adjacent to a converging region of the second electrode and an upper corner adjacent to the arcing horn of the second electrode, a gap between the generally vertical region of the first electrode and the generally vertical region of the second electrode having a gradual varying width that is gradually linearly decreasing from a widest point having the first gap width to a narrowest point nearer the 
wherein a difference between the widest point and the narrowest point in the breakdown region is less than the predetermined minimum diameter of either of the first or second electrode (as shown in Figures 1-7 of Allcutt, difference between the first/lower band gap and the second/upper band gap is smaller than the gap height), 
wherein, when a voltage differential between the first conductive bus and the second conductive bus exceeds the first breakdown voltage, a first electrical current passes between the first conductive bus and the second conductive bus and is discharged over a discharge time duration of a plurality of cycles at a power line frequency non-destructively (Page 1, Column 2, lines 80-85, different parts of the device “proportioned to withstand 100 kV volts at 60 cycles); and
 a support structure (comprising 28, 29, 33, 35, 44, 40, Figure 8) comprising:
a plurality of mounts constructed to withstand a Lorentz force generated based on a current (comprising insulating pillar 28, 35 in Figure 8 to withstand high current exceeding 60 kA associated with the high voltage in the kV range recited in Page 1, Column 2, lines 80-85); 

Allcutt does not disclose that the gap height is greater than at least the second gap width and does not specifically disclose the varying width being of between 1 mm and 20 mm, the at least one supporting insulator element being oriented in a direction of formation of the electrical arc in combination with the other recited elements of Claim 1, therefore allowable (please see Applicant’s arguments toward secondary references Frescaline and Podporkin in Pre-Appeal Brief Conference Request filed on 8/28/2020). Claim 9 depend from Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 2/08/2021